Morris E. Spector, J.
Action by plaintiff to recover a strip of real property occupied adversely by defendants. Defendants occupied the property in question for less than 15 years, having purchased the adjoining property by deed. Defendants’ predecessor occupied the strip in question adversely for over 15 years but omitted the strip in the deed to defendants.
Although the courts recognize that title by adverse possession may be obtained by ‘ ‘ tacking ’ ’ together several successive occupancies, there must be a privity between the various occupants and any deeds or grants between them must include all of the property claimed adversely. The absence of a grant of this strip in the deed frota defendants ’ predecessor breaks the chain of uninterrupted possession required (Rogoff v. Vanderbilt Sonol Corp., 263 App. Div. 841, affd. 290 N. Y. 666; Smith v. Reich, 80 Hun 287, affd. 151 N. Y. 642; Meerhoff v. Rouse, 4 A D 2d 740; see, also, Van Roo v. Van Roo, 268 App. Div. 170, 175, affd. 294 N. Y. 731). The case of Belotti v. Bichhardt (228 N. Y. 296) is distinguishable in that the court found there a clear intent by defendants ’ predecessor to transfer the property adversely claimed.
Judgment for plaintiff. Settle judgment and findings.